Citation Nr: 0841363	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-16 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in a May 2007 
Board decision which denied a claim for an effective date 
earlier than July 7, 2003, for the grant of service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by: Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The moving party served on active duty from July 1961 to July 
1965.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 decision 
rendered by the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD with a 100 percent 
evaluation, effective from July 7, 2003.  Following a timely 
notice of disagreement (NOD) and substantive appeal of the 
effective date assigned, the Board affirmed the RO's denial 
in a May 2007 decision.  

In June 2007, the moving party filed a motion for 
reconsideration of the May 2007 Board decision, which was 
also construed as a motion for revision of the Board's 
decision on the basis of clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  In June 2007, the moving party filed a motion for 
revision of a May 2007 Board decision on the basis of CUE.

2.  In March 2008, prior to the promulgation of a decision on 
the motion for revision, the Board received notification from 
the moving party's representative requesting withdrawal of 
such motion.


CONCLUSION OF LAW

The criteria for withdrawal of a motion for revision of the 
Board's May 2007 decision have been met.  38 C.F.R. § 
20.1404(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2007, the moving party filed a motion for revision of 
a May 2007 Board decision, which denied an earlier effective 
date for the grant of service connection for PTSD.  In March 
2008 correspondence, prior to the promulgation of a decision 
on the motion for revision, the moving party's representative 
requested withdrawal of such motion.

The provisions of 38 C.F.R. § 20.1404(f) permit a party to 
withdraw a motion to review a final Board decision to 
determine whether CUE exists in that decision.  A motion for 
revision may be withdrawn in writing by the moving party's 
representative at any time before the Board promulgates a 
decision.  

Given the March 2008 communication, the motion is dismissed 
without prejudice to refiling, as provided by 38 C.F.R. § 
20.1404(f).


ORDER

The motion for a revision of a May 2007 Board decision, which 
denied a claim for an effective date earlier than July 7, 
2003 for the grant of service connection for PTSD, on the 
basis of clear and unmistakable error is dismissed without 
prejudice to refiling.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


